Order affirmed, without costs. Memorandum: The claim of the relator that the Governor terminated his sentence on June 28, 1935, and that he was never released on parole is contrary to the facts. The Governor merely reduced relator’s minimum term. The relator was paroled from Great Meadow Prison on September 30, 1935. The fact that he was immediately committed to Onondaga County Penitentiary to serve a year’s sentence imposed for an attempted escape did not serve to revoke his parole. He was permitted his liberty on parole upon his release from that institution in May, 1936. Relator violated his parole and on October 1, 1937, was returned to prison and was held, after a hearing, to appear before the Parole Board in September, 1942. The procedure of the Parole Board was regular. (Code Grim. Proe. § 696; Correction Law, §§ 215, 216, 218.) The court has no power in a habeas corpus proceeding to review the determination of the Parole Board. (People ex rel. Kurzynski v. Hunt, 250 App. Div. 378, 379.) The law in effect at the time of a parole violator’s return to prison is controlling. (Matter of Magistro v. Wilson, 253 App. Div. 48, 50.) All concur. (The order dismisses a writ of habeas corpus and remands relator into custody.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.